                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WALI IBN AL-ISLAM ABD-ALI,                   )
                                             )       Civil Action No. 2:19-cv-478
                      Plaintiff,             )
                                             )
               v.                            )
                                             )
TODD FUNK, et al.,                           )
                                             )
                      Defendants.            )


                                   MEMORANDUM ORDER

       This prisoner civil action was received by the Clerk of Court on April 26, 2019 and was

referred to United States Magistrate Judge Richard A. Lanzillo, for report and recommendation

in accordance with the Magistrate Judges Act, 28 U.S.C. §636(b)(1), and Rules 72.1.3 and 72.1.4

of the Local Rules for Magistrate Judges. On May 2, 2019, Plaintiff Wali Ibn Al-Islam Abd-Ali

filed a motion for a temporary restraining order and preliminary injunction. ECF No. 4. That

same day, Plaintiff’s motion for leave to proceed in forma pauperis was granted and his

complaint was filed. ECF Nos. 2 and 6.

       On May 13, 2019, Judge Lanzillo held a telephonic hearing regarding Plaintiff’s motion

for injunctive relief. ECF Nos. 11 and 15. During the hearing, the Court took testimony from

Plaintiff and from Captain Robert Kennedy and heard argument both from Plaintiff and from

Defendants’ counsel, Yana Warshafsky. Id. The following day, Judge Lanzillo issued a written

Report and Recommendation (“R&R”), ECF No. [14] in which he opined that Plaintiff’s motion

for a temporary restraining order and preliminary injunction should be denied as moot. Based on

the parties’ discussion at the motion hearing and the filings of record, Judge Lanzillo concluded

that the parties were in general agreement concerning the Defendants’ future course of action



                                                 1
relative to accommodating Plaintiff’s food allergies, adhering to the dietary changes to his sahur

bag, and verifying his alleged need to consume food with his psychiatric medications. To the

extent Plaintiff requested reinstatement of his “finger food” diet, Judge Lanzillo recommended

that this request be denied, as Plaintiff had not adduced proof of any such dietary restriction.

       On May 31, 2019, Plaintiff filed his objections to the R&R along with various related

exhibits. ECF No. 18. The Court has reviewed these documents in their entirety but finds no

basis therein for departing from the recommended ruling.

       Accordingly, after de novo review of the complaint and documents in the case, together

with the Magistrate Judge’s Report and Recommendation, the following order is entered:


       NOW, this 11th day of July, 2019, IT IS HEREBY ORDERED that Plaintiff’s motion for

a temporary restraining order and preliminary injunction [4], shall be, and hereby is, DENIED.

The Report and Recommendation of Magistrate Judge Lanzillo, dated May 14, 2019, ECF No.

[14], is adopted as the opinion of this Court.



                                                      _____________________________
                                                      SUSAN PARADISE BAXTER
                                                      United States District Judge

cm:    Wali Ibn Al-Islam Abd-Ali
       GH-2977
       SCI Greene
       175 Progress Drive
       Waynesburg, PA 15370
       (via U.S. Mail)

       Yana L. Warshafsky, Esq. (via CM/ECF)

       The Honorable Richard A. Lanzillo (via CM/ECF)




                                                  2
